DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3 and 14-15 are objected to because of the following informalities:  
In claim 2, lines 2-3, the phrase “a force level applied to the at least one force sensor exceeds a first threshold” should be changed to - -the force level applied to the at least one force sensor exceeds the first threshold--. 
In claim 2, lines 2-3, the phrase “a force level applied to the at least one force sensor exceeds a first threshold” should be changed to - -the force level applied to the at least one force sensor exceeds the first threshold--. 
	Claims 3 and 15 are objected to for the same reason because of the dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-11, 13-23, and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westerman (US 2016/0162031).
Regarding claim 1, Westerman discloses a controller 116 for providing a haptic output signal to a haptic actuator 124, the controller comprising:
	an input (figure 2) configured to receive a force sensor signal from at least one force sensor 130, 140 (paragraph 55); and
	a haptic output module 102 configured to generate the haptic output signal for output to the haptic actuator 124; wherein the haptic output module is configured to: responsive to determining that the force sensor signal indicates that a force level applied to the at least one force sensor exceeds a first threshold (step 514, p. 150, figures 16-17), trigger output of the haptic output signal (step 516, p. 149); and
	during output of the haptic output signal, adjust the haptic output signal based on the force sensor signal (steps 518, 524, 526, 530).
Regarding claim 13, Westerman discloses a method for providing a haptic output signal to a haptic actuator 124, the method comprising:
receiving a force sensor signal from at least one force sensor 130, 140 (p. 55), 
responsive to determining that the force sensor signal indicates that a force level applied to the at least one force sensor exceeds a first threshold (step 514, p. 150, figures 16-17), triggering output of a haptic output signal (step 516, p. 149); and

Regarding claim 25, Westerman discloses an integrated circuit (p. 56, claim 38) comprising a controller 116 for providing a haptic output signal to a haptic transducer 124, the controller comprising:
	an input (figure 2) configured to receive a force sensor signal from at least one force sensor 130, 140 (p. 55),
	a haptic output module 102 configured to generate the haptic output signal for output to the haptic actuator 124; wherein the haptic output module is configured to: responsive to determining that the force sensor signal indicates that a force level applied to the at least one force sensor exceeds a first threshold (step 514, p. 150, figures 16-17), trigger output of the haptic output signal (step 516, p. 149); and
	during output of the haptic output signal, adjust the haptic output signal based on the force sensor signal (steps 518, 524, 526, 530).
Regarding claim 26, Westerman discloses a device comprising:
	at least one force sensor 130, 140 (p. 55), a haptic transducer 124; and
	a controller 116 for providing a haptic output signal to the haptic transducer the controller comprising:
	an input (figure 2) configured to receive a force sensor signal from the at least one force sensor 130, 140 (p. 55),

 	responsive to determining that the force sensor signal indicates that a force level applied to the at least one force sensor exceeds a first threshold (step 514, p. 150, figures 16-17), trigger output of the haptic output signal (step 516, p. 149); and
	during output of the haptic output signal, adjust the haptic output signal based on the force sensor signal (steps 518, 524, 526, 530).

Regarding claims 2 and 14, Westerman discloses wherein the haptic output module is configured to: responsive to determining that the force sensor signal indicates that the force level applied to the at least one force sensor exceeds the first threshold, select a first stored haptic signal representation from a plurality of stored haptic signal representations based on the first threshold (stages 1-3, p. 138); and generate the haptic output signal based on the first stored haptic signal representation (p. 138, figures 16-17).
Regarding claims 3 and 15, Westerman discloses wherein the haptic output module is configured to adjust the haptic output signal by: selecting a second stored haptic signal representation (p. 138), and adjusting the haptic output signal such that the haptic output signal is generated based on the second stored haptic signal representation (p. 138, figures 16-17).
Regarding claims 4 and 16, Westerman discloses wherein, the haptic output module is configured to adjust one or more of an amplitude, acceleration or duration of the haptic output signal based on the force sensor signal (p. 40, 79, 83).
Regarding claims 5 and 17, Westerman discloses wherein the haptic output module is configured to adjust the haptic output signal based on at least one of an amplitude, rate of change and/or duration of the force sensor signal (p. 40, 79, 83).
Regarding claims 6 and 18, Westerman discloses wherein the haptic output module is configured to: compare the force level that the force sensor signal indicates is being applied to the at least one force sensor to a plurality of threshold values (steps 514, 524, 526, 528, stage 1-3), and adjust the haptic output signal based on the comparison (p. 138, figures 16-17).
Regarding claims 7 and 19, Westerman discloses wherein the haptic output module is configured to adjust the haptic output signal responsive to the force sensor signal indicating that the force level applied to the at least one force sensor exceeds the first threshold (step 514) and exceeds a second threshold higher than the first threshold (steps 524 and 526) (figure 17).
Regarding claims 8 and 20, Westerman discloses wherein the haptic output module is configured to adjust the haptic output signal based on a length of time between the force sensor signal indicating that the force level exceeds the first 
Regarding claims 9 and 21, Westerman discloses wherein the controller forms part of a device, and wherein the controller is configured to receive an indication of an application running on the device, and wherein the haptic output module is configured to adjust the haptic output signal based on the indication (p. 40).
Regarding claims 10 and 22, Westerman discloses wherein the haptic output module is configured to: determine a user action based on the force sensor signal, and adjust the haptic output signal based on the user action (p. 164, 138).
Regarding claims 11 and 23, Westerman discloses wherein the user action comprises one or more of: a button press, a button release and a button hold (p. 164, 138).
Regarding claim 27, Westerman discloses wherein the at least one force sensor comprises one or more of: a capacitive displacement sensor, an inductive force sensor, a strain gauge, a piezoelectric force sensor, a force sensing resistor, a piezoresistive force sensor, a thin film force sensor, and/or a quantum tunneling composite based force sensor (p. 68).
Regarding claim 28, Westerman discloses wherein the haptic transducer comprises a Linear Resonant Actuator, LRA (p. 59, 61-63). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerman in view of Levesque (US 9,886,829).
Regarding claims 12 and 24, Westerman discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the haptic output signal comprising a pulse-width modulated signal. Levesque teaches the use of a haptic output signal comprising a pulse-width modulated signal (column 8, lines 48-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the haptic output signal comprising a pulse-width modulated signal to the controller of Westerman as taught by Levesque for the purpose of effectively controlling haptic output signals based on a changing input signal received from a force sensor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
							/ANH V LA/                                                                                   Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
February 27, 2021